DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
2.	An RCE was filed February 24, 2021 with an accompanying Amendment (hereinafter “RCE Amendment”), which has been entered and carefully considered. The Amendment was responsive to the Final Rejection dated September 24, 2020.  Various claims were amended by virtue of the RCE Amendment; however, Claims 1 – 20 remain pending in the application, Claims 19 – 20 being newly added.
	With regard to the double patenting rejection, Applicant requests withdrawal of the rejection by virtue of the Amendment. However, because the rejection is provisional and because the two co-pending applications remain pending, the rejection is maintained until the scope of the co-pending claims is clarified in view of the present application.
	Despite careful consideration of the RCE Amendment, the rejections under §§101 and 103 are maintained as set forth below; although, a new reference to Chen et al. is added.
	Only the 3 pending independent claims were amended in the RCE Amendment.  They are addressed individually below
[Office Note:  the Office notes that no interview has been conducted in this case.  Although the prior art is crowded in this field of endeavor, interviews are advantageous 

Double Patenting
3.	Claims 1 - 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of U.S. Patent Application No. 15/861,659 and U.S. Patent Application No. 15/783,944.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for using multiple mathematical models for detecting the risk of default in lending.  
	For example, the following is a comparison of Claim 1 of the instant application compared to Claim 1 of Application __________

Application No. 15/861,661
1. (Currently Amended) A system comprising: one or more processors, memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: 



retrieve, from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution; 

generate a plurality of statistical models to determine an approval or denial of the lending-product request, based at least in part on historical lending-product data; 

determine an accuracy score for individual, for each of the statistical models of the plurality of statistical models, based at least in part on independent historical lending-product data, the [[an ]]accuracy score that reflects reflecting a likelihood that the borrower defaults or makes an on-time loan payment an accuracy of the statistical models; 

based on the accuracy scores of each of the statistical models, select a portion of the plurality of the statistical models that have accuracy scores above a predetermined accuracy score threshold; 

based at least in part on the client profile data, perform, simultaneously, analyses of the lending-product request using individual statistical models of the portion of the plurality of statistical models and 

generate an overall charge-off probability score for the lending-product request, based at least in part on the analyses of the lending-product request using the individual statistical models of the portion of the plurality of statistical models and without using the individual statistical models of the remaining portion of the plurality of statistical models; Serial No.: 15/861,661_2_ Atty Docket No.: QC.P0005US 

Attorney: Nabil A. Abdalladetermine whether the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than or equal to a predetermined cutoff threshold; and 

transmit, to the client device, an indication of approval or denial of the lending- product request.

1. (Currently Amended) A system comprising: one or more processors; and memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: 



retrieve, from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution; 

generate multiple statistical models that are each configured to determine a given charge-off probability score based on historical lending-product data; 

determine, for each of the multiple statistical models, an accuracy score that reflects an accuracy of the given charge-off probability score, based at least in part on independent historical lending-product data; 





based on the accuracy scores for the multiple statistical models, select a portion of the multiple statistical models; generate a hybrid statistical model using the portion of the multiple statistical models and without using a remaining portion of the multiple statistical models; 








determine a charge-off probability score for the lending-product request, based at least in part on the client profile data and the hybrid statistical model; 






determine whether the lending-product request is approved, based at least in part on the charge-off probability score being greater than or equal to a predetermined cutoff threshold; and 

transmit, to the client device, an indication of approval or denial of the lending-product request.


	As is readily apparent, the two claims are virtually identical I essential breadth.  Both relate to the use of a plurality of models to generate a charge-off probability score and an accuracy score for the individual models.  These claims are not patentably distinct.  Likewise, the following is a comparison of Claim 1 of the instant application and Claim 


Application No. 15/861,661
1. (Currently Amended) A system comprising: one or more processors, 

receive, from a borrower via a client device, a lending-product request that includes at least a borrower identifier; 

retrieve, from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution; 

generate a plurality of statistical models to determine an approval or denial of the lending-product request, based at least in part on historical lending-product data; 

determine an accuracy score for individual, for each of the statistical models of the plurality of statistical models, based at least in part on independent historical lending-product data, the [[an ]]accuracy score that reflects reflecting a likelihood that the borrower defaults or makes an on-time loan payment an accuracy of the statistical models; 

based on the accuracy scores of each of the statistical models, select a portion of the plurality of the statistical models that have accuracy scores above a predetermined accuracy score threshold; 



generate an overall charge-off probability score for the lending-product request, based at least in part on the analyses of the lending-product request using the individual statistical models of the portion of the plurality of statistical models and without using the individual statistical models of the remaining portion of the plurality of statistical models; Serial No.: 15/861,661_2_ Atty Docket No.: QC.P0005US 

Attorney: Nabil A. Abdalladetermine whether the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than or equal to a predetermined cutoff threshold; and 

transmit, to the client device, an indication of approval or denial of the lending- product request.

1. (Currently Amended) A system, comprising: one or more processors; and 













generating a statistical model that provides a plurality of relationship attribute coefficients based on historical borrower data of multiple borrowers and from an alternative loan approval process, wherein the historical borrower data includes direct deposit history that includes a number of direct deposits to accounts of which each of the multiple borrowers is a primary account holder; applying the plurality of relationship 





attribute coefficients to corresponding relationship attribute values of a borrower that is seeking a loan from a financial institution to generate an intermediate borrower score for the borrower; 






determining that the loan is approved for the borrower in response to the probability being equal to or higher than an approval cutoff threshold; and 






determining that the loan is denied for the borrower in response to the probability being less than the approval cutoff threshold.



In this case, the claim of the other application has several similarities, including the use of historical lending data, the generation of a borrower score, and the use of a threshold for loan approval.  The claims are not distinct.  Prosecution has only recently begun in the latter case.  It is likely that it will converge in various ways upon the instant application.  Therefore, the rejection is a provisional nonstatutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).



Claim Rejections – 35 USC § 101
4.	35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
Claim 1 recites the statutory category of a system and therefore falls into the statutory category of a machine/manufacture.  Likewise, independent Claim 10 is a CRM claim and falls into the same category.  Claim 15 recites a method and therefore falls into the category of a process.
With regard to the RCE Amendment:
Claim 1 was amended as follows:
based at least in part on historical lending-product data; determine an accuracy score for individual, for each of the statistical models of the plurality of statistical models, based at least in part on independent historical lending-product data, the [[an ]]accuracy score that reflects reflecting a likelihood that the borrower defaults or makes an on-time loan payment an accuracy of the statistical models; based on the accuracy scores of each of the statistical models, select a portion of the plurality of the statistical models that have accuracy scores above a predetermined accuracy score threshold;

These amendments add no new computer components or functionality.  They merely relate to accuracy scores above a certain threshold.  Such concepts continue to represent abstract ideas such as methods of organizing human behavior (fundamental economic practices) as well as a mental process.  The analysis below is not altered by this amendment.

Claim 10:
based at least in part on one or more criteria that indicate indicates a selection bias of a lending-product based on a set of characteristics associated with the borrower, the selection bias impacting at least a loan amount, the set of characteristics including at least historical lending product data, selection bias including one or more of a geographic location associated with the borrower, a preceding time period relative to a current date, a lending product category, or a component of client profile data associated with the borrower; deriving individual sets of relationship attribute coefficients, based at least in part on individual ones of the one or more subsets of the selection bias a derivation of the individual sets of relationship attribute coefficients;

These amendments add no new computer components or functionality.  They merely relate to selection bias of features relating to the borrowers relationship with the lender.  Such concepts continue to represent abstract ideas such as methods of organizing human behavior (fundamental economic practices) as well as a mental process.  The analysis below is not altered by this amendment.

Claim 15:
generating a hybrid statistical model by aggregating subsets of historical lending- product data that are associated with the based at least in part on the client profile data, performing, simultaneously, analyses of the lending product request using the portion of  
    PNG
    media_image1.png
    20
    797
    media_image1.png
    Greyscale
 statistical models; and determining that the lending-product request is approved, based at least in part on the analyses of the lending-product request using the hybrid statistical model portion of the individual statistical models and without using the remaining portion of the individual statistical models.

These amendments add no new computer components or functionality.  They merely relate to broad concepts such as aggregating various models based on historical 

The following analysis reflects the amendments entered prior to the RCE:
With regard to the Previous Amendment:
The modifications to the claims are in the nature of mathematical concepts. The limitations added to Claim 1 relate to the determination (e.g. calculation) of accuracy scores for individual statistical models. The claimed invention then selects a portion of the plurality of the statistical models in order to generate an overall charge off probability score. The modifications also include the negative limitation of not relying on the non-selected portions of the statistical models.
These limitations do not alter the analysis set forth in the Non-Final Office Action. They relate to mathematical concepts of calculating scores for the purpose of approving or denying a loan.  Such calculations, without more, are abstract ideas as explained below in detail.  The modifications are recited at a high level of generality. There is no technological solution to a technological problem. There is no improvement to the function of the computerized system itself or to any technical field. The newly added limitations do not serve to integrate the abstract idea into a practical application.  The previously explained “apply it” nature of the claim is not altered by the Amendment.  The modifications to the other independent and dependent claims are similar in nature and reflect a mathematical relationship.  Therefore, the following analysis of ineligibility is maintained. 

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a fundamental economic practice.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process step (as a portion of a system claim) that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles are examples of such methods.  In this case, the fundamental economic practice is using a score to approve or deny a loan.  .  Furthermore, the mere nominal recitation of computer-based components or generic computer components – such as a “processor,” a “memory,” or a “data store” – does not remove the claim from the methods of organizing human activity grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
Moreover, Claim 1 recites a mathematical relationship.  That is, Claim 1 also recites a number of calculation steps to determine a “charge-off probability score.”  As is evident from the specification, the claimed calculation is a mathematical calculation of a value which represents the probability that a borrower will default on a loan.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  See 2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, the recited calculation steps recite a concept that falls into the “mathematical concept” 
Moreover, these judicial exceptions – method of organizing human activity and mathematical concepts - are not integrated into a practical application. In particular, the claim only recites the computer components quoted above.  These are generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations which could be placed on the abstract ideas.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.  Furthermore, the claim lacks concrete assignments of specific functions among these various generic components.  One example of such a concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only a result – approving or denying a loan - to one claiming a specific way of achieving that result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exceptions using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.

Similarly, dependent Claims 2 – 9 recite virtually no additional computer components or functionality.  Claim 2 merely recites the abstract concept of using third party data to generate models.  Claim 3 merely recites the abstract concept of indicating selection bias in selecting data for the models.  Claim 4 merely recites the abstract concept of using still additional sets of data for building the models.  Claim 5 merely recites the abstract concept of an accuracy score.  Claim 6 merely recites the abstract concept of comparing the accuracy score to a threshold.  Claim 7 merely recites the abstract concept of an overall score.  Claim 8 merely recites the abstract concept of one way to determine the overall score.  Claim 9 merely recites the abstract concept of using a profit target to approve the loan.
Claim 10 is essentially identical to various ones of the Claims 1-3 and is ineligible for the same reasons set forth above.  Claim 11 is essentially identical to Claim 1and is ineligible for the same reasons set forth above.  Likewise, Claim 12 – 18 are essentially identical to various ones of the claims and are ineligible for the same reasons set forth above.
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those 
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea on a generic “processor.”   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 USC § 103 as being unpatentable over U.S. Patent Publication No. 2011/0173116 to Yan et al. (hereinafter “Yan”) in view of U.S. Patent Publication No. 2014/0222737 to Chen et al.  (hereinafter “Chen”).

As noted above, in the RCE Amendment the claims were amended as follows:
Claim 1:
based at least in part on historical lending-product data; determine an accuracy score for individual, for each of the statistical models of the plurality of statistical models, based at least in part on independent historical lending-product data, the [[an ]]accuracy score that reflects reflecting a likelihood that the borrower defaults or makes an on-time loan payment an accuracy of the statistical models; based on the accuracy scores of each of the statistical models, select a portion of the plurality of the statistical models that have accuracy scores above a predetermined accuracy score threshold;

It is respectfully submitted that Yan in view of Gil renders Claim 1, taken as a whole and including these amendments, obvious.  The Yan reference also refers to accuracy of models based on historical lending product data.
Many relevant sections of Yan are quoted below.
Yan also addresses the risk of default by a borrower.  (See at least [0005] – [0008]).  Yan uses historical lending data.  (See at least [0047] – [0049])  Yan very much addresses “feature selection” for the individual models.  Such “features” are considered to constitute the recited “criteria” or “attributes,” all of which are considered to be synonymous:
“[0054] The complexity of the feature extraction is directly related to the modeling method. To achieve a same level of predictive power for a complex classification problem, a simpler linear model typically requires a more complex feature encoding. On the other hand, a more complex nonlinear model may have less demand on the features. In either case, robust features will always assist in obtaining better performance. Different modeling methods will typically select different sets of features. The feature extraction for the combined model 112 may comprise identifying (1) the interaction among the individual model scores from the respective models 110, (2) the interaction between an individual model score and other Feature selection methods can be classified as Wrapper, Filter, and Embedded, which are methods for selecting features for the purposes of building predictive models. In one embodiment, suitable feature selection methods include forward/backward stepwise selection, sensitivity analysis, correlation analysis, and class separability measure. The list below illustrates a number of example data points from which input features may be selected:”  (emphasis added) 

“Predictive power” and “sensitivity analysis” are well known to a person of ordinary skill in the art, in that they relate to the accuracy of a particular model.  In fact, sensitivity is a measure of accuracy.  See also [0122].  Yan teaches that various subsets of the data used to generate individual models are more accurate than a general, all feature model:
“[0123] In one embodiment, the model generator 106 may segment the data into subsets to better model input data. For example, if subsets of a data set are identified with significantly distinct behavior, special models designed especially for these subsets normally outperform a general fit-all model. In one embodiment, a prior knowledge of data can be used to segment the data for generation of models. For example, in one embodiment, data is segregated geographically so that, for example, regional differences in home prices and lending practices do not confound fraud detection. In other embodiments, data driven techniques, e.g., unsupervised techniques such as clustering, are used to identify data segments that may benefit from a separate supervised model.”  (emphasis added) 

“Outperform” is clearly a measurement of accuracy.  On the other hand, Yan does not appear to specifically teach an “accuracy score.”  However, Chen teaches this feature.
System and Method for Developing Proxy Models.“  Such models relate to predicting financial risks:
“[0005] In various fields of endeavor, computer models are powerful tools that can be used to simulate real-world events. In particular, computer models are often used in the financial sector to model risks of various kinds, such as credit and underwriting risks. Such models can be very computationally complex, and often require numerous input variables.”  (emphasis added) 

Such risks include default or non-payment on lending obligations.   (See at least [0020]).  Moreover, Chen teaches the selection of models based on accuracy or “performance scores:”
“[0017] FIG. 2 is a flowchart showing processing steps 30 carried out by the system 10 of the present disclosure. Beginning in step 32, the system trains a complex computer model C (e.g., the complex model 14 of FIG. 1) using a set of variables V from the training dataset 20, and a target T. The target T represents a target performance level for the computer model C, and can be expressed as a numeric score. Then, in step 34, the system executes (runs) the complex model C, scores performance of the model C, and stores the performance score as score T′ (which is utilized by the system in subsequent processing steps discussed hereinbelow). Thereafter, in step 36, the system trains a simple model S (e.g., the simple model 16 of FIG. 1) using a subset of variables v from the training dataset 20 (where v<<V) and the same target T used by the complex model C. Importantly, the subset v of variables is much less than the set of variables V used to train the complex model C. In step 38, the system runs the simple model S and generates one or more performance scores which are then stored by the system. Then, in step 40, the system trains a proxy model P (e.g., the proxy model 16 of FIG. 1) using the same subset of variables v used to train the simple model S, where v<<V, and the target T′ generated previously and based on performance of the complex model T′. Then, in step 42, the system runs the proxy model P and generates performance scores which are then stored by the system.
[0018] In step 44, a determination is made as to whether the proxy model P outperforms the model S. This determination is made using the performance scores associated with models P and S. If a negative determination is made, step 50 occurs, wherein the system declares the proxy model P insufficient for 44, a second determination is made in step 46, wherein the system determines whether the proxy model P approximates model C. This determination is made using the performance scores associated with models P and C, and a suitable approximation test algorithm, such as the known Kolmogorov-Smirnoff (KS) test. If a negative determination is made, step 50 occurs, wherein the system declares the proxy model P insufficient for use in place of model C. Otherwise, if a positive determination is made in step 46, the system declares proxy model P sufficient for use in place of the complex model C. Thereafter, processing ends.”  (emphasis added) 

A “performance score” is considered to constitute the recited “accuracy score.  Furthermore, Chen teaches that such scores can be generated on a plurality of models, including “ensemble” model systems.  (See at least [0021] – [0023])
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple model and combined scoring features of Yan with the performance score features of Chen.  The motivation to do so comes from Yan which teaches performance and sensitivity metrics as explained above.  Yan also teaches concepts of model accuracy in terms of “robustness” and “predictive ability.” It would enhance the accuracy of the models of Yan to incorporate the performance scores of Chen.    

Claim 10:
based at least in part on one or more criteria that indicate indicates a selection bias of a lending-product based on a set of characteristics associated with the borrower, the selection bias impacting at least a loan amount, the set of characteristics including at least historical lending product data, selection bias including one or more of a geographic location associated with the borrower, a preceding time period relative to a associated with the borrower; deriving individual sets of relationship attribute coefficients, based at least in part on individual ones of the one or more subsets of data; generating individual statistical models, based at least in part on the selection bias a derivation of the individual sets of relationship attribute coefficients;

It is respectfully submitted that Yan teaches these features.  A person of ordinary skill in the art would readily understand the concept of “selection bias” in modeling which is common.  The “selection” term in this phrase relates to the selection of features, attributes, or criteria on which to build a particular model.   Thus, selection bias relates to “feature selection.”  Yan teaches the importance of these concepts:
“[0054]  .  .  . The feature extraction for the combined model 112 may comprise identifying (1) the interaction among the individual model scores from the respective models 110, (2) the interaction between an individual model score and other input fields outside the scope of the respective model (such as loan amount or borrower's years on a particular job, in the case of mortgage fraud or default prediction), and (3) derivatives of such data. Once features are extracted, one or more feature selection algorithms may be performed to select the best subset of features that are most predictive and relevant. Feature selection methods can be classified as Wrapper, Filter, and Embedded, which are methods for selecting features for the purposes of building predictive models. In one embodiment, suitable feature selection methods include forward/backward stepwise selection, sensitivity analysis, correlation analysis, and class separability measure.”  (emphasis added) 

Thus, Yan teaches that feature selection is measured – the predictive power of individual models – is based on the features selected and the sensitivity analysis resulting from that selection.  Thus, selection bias is taught by Yan.  (See at least [0122] – [0123])



Claim 15:
generating a hybrid statistical model by aggregating subsets of historical lending- product data that are associated with the based at least in part on the client profile data, performing, simultaneously, analyses of the lending product request using the portion of  
    PNG
    media_image1.png
    20
    797
    media_image1.png
    Greyscale
 statistical models; and determining that the lending-product request is approved, based at least in part on the analyses of the lending-product request using the hybrid statistical model portion of the individual statistical models and without using the remaining portion of the individual statistical models.

Yan also teaches these features.  Yan teaches the use of a combined model.  (See at least [0039] – [0045]).  Such a combined model is considered to constitute the 
“[0054]  .  .  .Once features are extracted, one or more feature selection algorithms may be performed to select the best subset of features that are most predictive and relevant. Feature selection methods can be classified as Wrapper, Filter, and Embedded, which are methods for selecting features for the purposes of building predictive models. In one embodiment, suitable feature selection methods include forward/backward stepwise selection, sensitivity analysis, correlation analysis, and class separability measure.”  (emphasis added) 

See also [0123].

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple model and combined scoring features of Yan with the performance score features of Chen.  The motivation to do so comes from Yan which teaches performance and sensitivity metrics as explained above.  Yan also teaches concepts of model accuracy in terms of “robustness” and “predictive ability.” It would enhance the accuracy of the models of Yan to incorporate the performance scores of Chen.    

The following analysis reflects the amendments entered prior to the RCE:
With regard to the Amendment, Claim 1 was modified as follows:

    PNG
    media_image2.png
    354
    623
    media_image2.png
    Greyscale


The modifications to the other independent claims and to the dependent claims were similar.  The modifications to the independent Claims 10 and 15 were virtually identical to the portions quoted above. Furthermore, dependent claims 7-8 reflect similar modifications but focus on the negative limitation of “without analyzing” the remaining portions of the plurality of the statistical models. Certain other dependent claims were amended in similar fashion.
Therefore, the Amendment focuses on the claimed feature of generating accuracy scores for a plurality of statistical models. Based on these accuracy scores, a portion (or some subset) of the plurality of the statistical models are selected. Using this subset of models, and without using the non-selected models, an overall or combined risk score is generated.

It is respectfully submitted that the Yan reference, previously cited and applied in the Non Final Office Action, teaches these concepts. As noted below, Yan is in the 
“[0032] A model generator 106 may provide models 110 to the risk detection and assessment system 100. In one embodiment, the model generator 106 provides the models periodically to the system 100, such as when new versions of the system 100 are released to a production environment. In other embodiments, at least a portion of the model generator 106 is included in the system 100 and configured to automatically update at least a portion of the models in the system 100. Each model may, for example, be in the form a code module executed by computer hardware, and may embody a particular risk assessment algorithm. The models 110 may include one or more discrete models that are configured to assess certain types of risks and may generate risk scores and/or risk indicators. Models such as models 111, 113, 115, and 117 are described in further detail below, and these models may be combined together by a model combining module 122 to create a combined model 112. The creation of the combined model is shown by the dotted arrow lines to the right of the models 110, and the combined model creation process will be further described below in conjunction with FIGS. 2, 3A, and 3B. Each individual model may operate or be used independently to generate a score or indicator of risk. For example, the fraud detection model 111 may be used to generate an independent score that predicts presence of fraudulent application data in a mortgage application. In one embodiment, the model combining module 122 combines two or more of these models (including any other suitable model(s) 119, if any) to generate scores or risk indicators. In one embodiment, the combined model 112 may be encoded in software, such as analytical software available from the SAS Institute, Inc.

[0033] In one embodiment, once the combined model 112 is generated, when a particular loan application to be assessed is submitted to the combined model 112 in operation, the combined model 112 takes as input outputs 130 (e.g. risk scores) generated by the individual models 110 and/or other data 132. Other data 132 may include loan balance data. As shown, the combined score calculation process is indicated by the dashed arrow lines to the left of the models 110, and the process will be further described below in conjunction with FIGS. 2 and 3C. The individual models 110 may take as input loan data from the mortgage origination system 116 and/or the storage 104, credit data, property data, and other data from the 116, the storage 104 and/or other sources, in order to derive the individual score outputs 130. In one embodiment, an input selection module 128 selects a portion of the outputs 130 and the other data 132 for input into the combined model 112. The combined model offers enhanced risk detection and assessment capabilities because it is able to evaluate the interaction of various types of risks, each of which would normally be detected by a particular type of risk detection model. For example, the combined model may be better suited to detect data indicative of risks that may be undetectable by the individual models. In addition, false positives may be reduced in the combined model as it is built upon recognizing the problematic areas of the individual models and the various models are able to complement one another.”  (emphasis added) 

In addition the following paragraph is illustrative of Yan’s teachings:

“[0088] Next at a block 344, the system 100 (e.g., one or more processors of a computer system associated with the system 100) applies the individual models 110 to the received data to generate risk scores from the models. At a block 346, the generated scores are selected, depending on the combined model that is created or in use. In one embodiment, more than one combined model may be created, and each combined model may select a different mix of scores from the individual models. The selected scores and potentially other input data (e.g., a loan balance amount) may also be processed, i.e., combined and/or mathematically manipulated into input features that will serve as input to the combined model that is in use. At a block 348, the system 100 may use the combined model with the input features to generate the combined score. Moving to a block 350, the system 100 may optionally generate a report providing combined score and associated risk indicators. In one embodiment, the combined model 112 may selectively output the risk indicators generated by the individual models 110, e.g., based on the weighting or a model result in the combined model 112. For example, risk indicators associated with selected individual model scores used are provided as output.”  (emphasis added) 

Accordingly, it seems clear that Yan teaches the amended features. It is clear that Yan teaches a plurality of models and an individual risk score being generated for each model. Furthermore, it is clear that Yan teaches the selection of a portion of the models and combines them into a combined model with a combined risk score. The basis for the selection is also set forth.  Please see [0047] – [0083].   

“Combined Model Performance Evaluation
[0084] The performance of the combined model 112 may be evaluated in its predictive power and generalization prior to release to production. For example, in one embodiment, at a block 326, the performance of a combined model 112 is evaluated on both the training dataset and the testing dataset, where the testing dataset is not used during the model development. The difference between the performance in the training data and the testing data demonstrates how robust the model is and how much the model is able to generalize to other datasets. The closer the two performances are, the more robust the model is.

[0085] A number of suitable metrics may be used to evaluate the predictive ability of the combined model 112. One embodiment uses a commonly used metric called the Receiver Operating Characteristic (ROC) curve. ROC demonstrates how many bad loans are detected by the model under a certain review volume by showing the adaptive boundary change using different score thresholds. This metric is independent of the intrinsic fraud (or bad) rate in the data and thus is a good metric to compare across differing data sets. In one embodiment, the derivative of ROC is also used to demonstrate how much total value in the bad loans is detected by the model under a certain review volume. In one embodiment, the ROC charts are plotted for the combined model 112 and all the individual model scores alone, so that improvement in performance can be easily seen at all review rates. In one embodiment, performance improvement is measured using one or more of the following metrics: false positive rate, fraud amount detection rate (the total dollar amount of fraudulent loans detected), and count detection rate (the total instances of fraudulent loans detected).”  (emphasis added)

Therefore, the “robustness” of the models, including the combined model, is considered to constitute the recited “accuracy score” of the model.  A person of ordinary skill would readily understand, from the foregoing and other teachings (e.g. see at least [0043] and [0054]) that the predictive ability of a model – the combined model or individual models which are used to make it up – is a measure of the “accuracy” of the model.


With regard to Claim 1 as previously presented:
The publication to Yan is entitled:  “System and method of detecting and assessing multiple types of risks related to mortgage lending.”  It specifically addresses the risk of default, which results in a “charge-off.”  Therefore, Yan is in the same field of endeavor as the claimed invention and takes an approach which is remarkably similar thereto.  In fact, the Abstract reads as follows:
“Embodiments include systems and methods of detecting and assessing multiple types of risks related to mortgage lending. One embodiment includes a system and method of detecting and assessing risks including fraud risks, early payment default risks, and risks related to fraudulently stated income on loan applications. One embodiment includes a computerized method that includes creating a combined risk detection model based on a plurality of risk detection models and using the combined risk detection model to evaluate loan application data and generate a combined risk score that takes into account interaction of different types of risks individually and collectively detected by the plurality of risk detection models.”  (emphasis added) 

Thus, Yan uses several distinct models – based on a plurality of distinct data sets, including historical data, and combines the outcomes of each model to generate a 
“[0010] Therefore, in one embodiment, the combined model takes as input selected scores output by the individual models and potentially other data, processes the selected scores and other data, and generates a single combined score that may reflect an overall risk of a particular transaction. The combined model presents these risks in a comprehensive fashion and is configured to detect potentially hidden risks that may otherwise be difficult to detect by an individual model. Additional performance gains of the combined model over the individual models may include a reduction of false positives, an increase in the dollar amount of identified fraudulent and/or high-risk loans, and an increase in the instances of identified fraudulent and/or high-risk loans.
[0011] In one embodiment, such a combined model may be created based on evaluating the performance of the underlying models (or sets of models) in detecting risks, including fraud and default risks. One or more combined models may be generated by using data including a set of historical transactions in which fraud and/or default outcomes are known. Other combined models may be based on data including, test/training data, current data, real-time data, a mix of historical data, current data, and/or real-time data. Additionally or alternatively, the correlation between the underlying models may be measured, and selected features from the models may be used to create a combined model that is trained on data such as test/training data. The features selected may be based on the type of data analysis modeling structure(s) and technique(s) chosen for the combined model. The performance of the resulting combined model may be evaluated against the performance of the individual models, and adjustments to the combined model may be made to further improve performance.
[0012] The combined models as described herein are especially suitable for mortgage fraud and default detection because many parties are involved in the whole mortgage origination and funding process and mortgage risk exists almost everywhere, from borrowers, to collaterals, to brokers. By combining results from different models having focus in different domains (such as borrower risk, collateral risk, broker risk, identity risk, loan risk, etc.), a more comprehensive and accurate risk assessment of each loan application than any single model alone can provide.”  (emphasis added) 


Therefore with regard to Claim 1, Yan teaches a system comprising: one or more processors, memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:   (See at least Yan:  Fig. 1A and [0031].)

receive, from a borrower via a client device, a lending-product request that includes at least a borrower identifier;   (See at least Yan: [0031].  The system receives a loan application and a person of ordinary skill would readily understand that such application considered to constitute the recited identifier because the application would identify the borrower.)

retrieve, from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution;   (See at least Yan:  [0045], [0135], [0138] – [0139], and [0149].)

generate a plurality of statistical models to determine an approval or denial of the lending-product request;  (See at least [0008] – [0012])



generate an overall charge-off probability score for the lending-product request, based at least in part on the analyses of the lending-product request via the individual statistical models;   (See at least [0010])

determine whether the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than or equal to a predetermined cutoff threshold; and (See at least [0041])

transmit, to the client device, an indication of approval or denial of the lending- product request.42 Atty Docket: QC. POOO5US  (See at least [0031].  A person of ordinary skill would understand that the results of the scoring would be approval or denial of a loan and that would, of necessity, be communicated to the applicant.)

Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Yan teaches, as noted above, that features or “risk factors” relating to the borrower are inputs into the model and scoring regiment.  (See at least [0139).  Furthermore, specially chosen “subsets” of data are selected to improve the predictive power of the individual models.  (See at least [0122] – 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple model and combined scoring features of Yan with the performance score features of Chen.  The motivation to do so comes from Yan which teaches various borrower attributes as explained above.  It would enhance the scope and utility of Yan to incorporate the model predictive power score features of Chen.  .  

With regard to Claim 2, Yan teaches wherein the one or more modules are further executable by the one or more processors to: retrieve, from one or more third-party services, a set of historical lending-product data that includes previously executed lending-products by a plurality of borrowers; generate one or more subsets of data from the set of historical lending-product data, based at least in part on one or more criteria; and derive individual sets of relationship attribute coefficients for the individual statistical models, based at least in part on individual ones of the one or more subsets of data, and wherein, to generate the plurality of statistical models includes a derivation of the individual sets of relationship attribute coefficients.  (See at least Yan:  [0033] which reads as follows:
“[0033] In one embodiment, once the combined model 112 is generated, when a particular loan application to be assessed is submitted to the combined model 112 in operation, the combined model 112 takes as input outputs 130 (e.g. risk scores) generated by the individual models 110 and/or other data 132. Other data 132 may include loan balance data. As shown, the combined score calculation 110, and the process will be further described below in conjunction with FIGS. 2 and 3C. The individual models 110 may take as input loan data from the mortgage origination system 116 and/or the storage 104, credit data, property data, and other data from the system 116, the storage 104 and/or other sources, in order to derive the individual score outputs 130. In one embodiment, an input selection module 128 selects a portion of the outputs 130 and the other data 132 for input into the combined model 112. The combined model offers enhanced risk detection and assessment capabilities because it is able to evaluate the interaction of various types of risks, each of which would normally be detected by a particular type of risk detection model. For example, the combined model may be better suited to detect data indicative of risks that may be undetectable by the individual models. In addition, false positives may be reduced in the combined model as it is built upon recognizing the problematic areas of the individual models and the various models are able to complement one another.
[0034] Finally, the results 124 including the calculated combined score, and optionally the associated risk indicators, are provided through a score reporting module 126 to the mortgage origination system 116, the risk manager system 118, and/or other systems.)


See also Yan:  [0053] – [0054] regarding feature extraction which is considered to constitute the recited criteria for deriving relationship attributes.  The correlation of risk factors using correlation coefficients is taught at [0102].

With regard to Claim 3, Yan teaches wherein the one or more criteria indicates a selection bias of historical lending-product data, the selection bias of historical lending-product data including one or more of a geographic location, a preceding time-period relative to a current date, a lending-product category, or a component of client profile data.   (See at least Yan:  [0054] and [0122], quoted above.  Conducting sensitivity 

With regard to Claim 4, Yan teaches wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data-store, an additional set of historical lending-product data that is associated with previously executed lending-products by a plurality of borrowers, the additional set of historical lending-product data being different from the set of historical lending-product data used to generate a particular statistical model of the plurality of statistical models;43 Atty Docket: QC. POOO5US perform an analysis of the additional set of historical lending-product data using the particular statistical model, the analysis to validate an accuracy of a corresponding set of relationship attribute coefficients of the particular statistical model; generate a charge-off probability score for the particular statistical model, based at least in part on the analysis; calculate a delta score that corresponds to a difference between the charge-off probability score and actual historical charge-off data within the additional set of historical lending-product data; and generate an accuracy score for the particular statistical model based at least in part on the delta score, and adjust the overall charge-off probability score for the lending-product request, based at least in part on the accuracy score for the particular statistical model.  (See at least Yan:  [0102].  Yan teaches the use of a variety of data sources as quoted above.  Additionally, Yan validates the models by the use of “correlation coefficients” which are measure of 
“[0084] The performance of the combined model 112 may be evaluated in its predictive power and generalization prior to release to production. For example, in one embodiment, at a block 326, the performance of a combined model 112 is evaluated on both the training dataset and the testing dataset, where the testing dataset is not used during the model development. The difference between the performance in the training data and the testing data demonstrates how robust the model is and how much the model is able to generalize to other datasets. The closer the two performances are, the more robust the model is.”  (emphasis added) 

This “difference” is considered to constitute the recited delta score based on the model testing.)

With regard to Claim 5, Yan teaches wherein the one or more modules are further executable by the one or more processors to: determine that the accuracy score of the particular statistical model is less than a first predetermined accuracy threshold; and adjust the overall charge-off probability score associated with the lending-product request by excluding the analysis associated with the particular statistical model.  (See at least Yan:  [0084] – [0086].)

With regard to Claim 6, Yan teaches wherein the one or more modules are further executable by the one or more processors to: determine that the accuracy score for the particular statistical model is less than a second predetermined accuracy threshold;44 Atty Docket: QC. POOO5US derive an updated set of relationship attribute coefficients associated with the particular statistical model, based at least in part on the additional set of historical 

With regard to Claim 7, Yan teaches wherein the one or more modules are further executable by the one or more processors to: generate individual charge-off probability scores from analyses of the individual statistical models, and wherein the overall charge-off probability score corresponds to a mean-value of the individual charge-off probability scores.  (See at least [0111] – [0115], wherein a weighted average is considered to constitute the recited mean-value.  See also [0095].)

With regard to Claim 8, Yan teaches wherein the one or more modules are further executable by the one or more processors to: generate individual charge-off probability scores from analyses of the individual statistical models, and wherein the overall charge-off probability score corresponds to a lowest value of the individual charge-off probability scores.  (See at least Yan:  [0127].  A person of ordinary skill would understand that the distance from the mean could be the closest or farthest depending on the user preferences.)



With regard to Claim 10, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 11, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 12, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 13, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 14, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim. 


With regard to Claim 16, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 17, this claim is essentially identical to Claim 12 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 18, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim. 

With regard to Claim 19, Yan teaches further storing instructions that, when executed cause the one or more processors to perform acts comprising: determining correlations between the individual statistical models; and recommending an additional selection bias for the one or more subset of data from the sets of historical lending-product data, based at least in part on a disparity of correlation between the individual statistical models.  (See at least [0051] – [0054], wherein a correlation analysis among the various models is performed, based at least in part of the subset of features selected for training the model.)

With regard to Claim 20, Yan teaches wherein the selection bias further impacts a lending-product category, and wherein the set of characteristics associated with the 


Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
With regard to the §101 rejection, Applicant argues:
Applicant respectfully submits that claim 1, as amended, recites features that do not fall within one of the enumerated groupings of subject matter considered by the Office to be an abstract idea. Specifically, "generat[ing] a plurality of statistical models ... based at least in part on historical lending-product data," "determin[ing] an accuracy score for individual statistical models ... based at least in part on independent historical lending- product data," and "select[ing] a portion of the plurality of statistical models that have accuracy scores above a predetermined accuracy score threshold," as recited in amended claim 1, cannot be characterized as merely a method of organizing human activity and a mathematical concept. Instead, these recitations include specific, technical interactions that use heuristic and statistical models to analyze relationship attributes of a borrower to determine whether to approve or deny a lending-product request. See, Specification, para. [0012].”  (emphasis added) 

 This argument is confusing. These quoted limitations do not relate to the abstract idea. They may relate to Prong 2 by constituting “other limitations" in the claim which may or may not serve to integrate the abstract idea into a practical application. But they do not recite specifically approving or denying a loan based upon a score.  Applicant seems to have conflated these two principles under Prong 1 and Prong 2.  Furthermore, it is not clear where in the claim the “specific, technical interactions" are recited.  Applicant makes only a conclusory statement but does not specifically point to technical interactions.

In fact, in the Final Action, the following description of the abstract idea is found:
“Claim 1 recites the limitation “determine whether the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than or equal to a predetermined cutoff threshold; and transmit, to the client device, an indication of approval or denial of the lending- product request.”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a fundamental economic practice. That is, analyzing this limitation in the context of the claim as a whole, it recites a process step (as a portion of a system claim) that falls within the grouping of abstract ideas comprising certain methods of organizing human activity. Fundamental economic principles are examples of such methods. In this case, the fundamental economic practice is using a score to approve or deny a loan.”

Moreover, this is not a “conclusory statement," as argued by Applicant. The abstract idea is clearly stated to be the fundamental economic practice of using a score to approve or deny a loan.  It cannot be reasonably disputed that such a principal is not a fundamental economic practice. The MPEP states as follows: 
MPEP 2106.04(a)
The enumerated groupings of abstract ideas are defined as:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 

MPEP 2106.04(a)(2)(II)
 However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish Bilski).
Likewise, approving or denying a loan based upon a score is an old and well-known practice in the financial field. It is a fundamental economic practice long prevalent in our system of commerce and a building block of modern economy. See Bilski quoted above.

Applicant points to the Enfish case and argues that the recited abstract idea is an “over - abstraction."  Such is not the case. First, Enfish was decided prior to the 2019 PEG.  Following those guidelines, examiners quote verbatim from the claim and define the abstract idea based on this quotation. With this practice, there can be no “over-abstraction.”  This practice was faithfully followed in this case as noted above.  Thus, there cannot be an over-abstraction.  Moreover, this case is nothing like Enfish. In that case the claims recited a data structure with specific features. No such specific technical recitations are found in the current claims.

Thus, Applicant’s arguments are misplaced.
Moreover, the limitations quoted by Applicant do not serve to integrate the abstract idea into a practical application. In order to do so, the identified additional limitations must fall into one or more of the following categories.  See MPEP 2106.04(d)(I)

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


As noted above, none of these amended limitations improve the functioning of the computer or constitute an improvement in the technical field.  Rather, modeling is only generally linked to the use of computers. The limitations do not recite a technological solution to a technological problem described in the specification. 

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

As explained in detail above, the claims do not recite with any kind of specificity a technological solution to a technological problem. The computer components in the claim are recited at an extremely high level of generality. There is no specificity nor any details with respect to a technological solution. Financial models, at their fundamental level, use historical data. Generating such models is based on a mathematical algorithm, such as Bayesian classifiers, linear regression, decision trees, or neural networks. These are mathematical concepts.   
Thus, the rejection under Section 101 is maintained.

Under Section 103, Applicant argues that Yan does not teach “accuracy scores."  However, Yan does refer to the performance of a model including a sensitivity analysis based on the selection of certain features. These are accuracy measurements.  Moreover, the arguments relating to Gil are moot in view of the newly 
Thus, the rejections are maintained.
5 
Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. loan default prediction scores). 
	Therefore, in addition to prior art references cited and applied in connection with this and the previous Non-Final Office Action, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2010/0217732 to Yang et al.  This reference is relevant to the features of selection bias.
	U.S. Patent Publication No. 2009/0299911 to Abrahams et al.  This reference is relevant to the features of accuracy scores.

	U.S. Patent No. 9,697,469 to McMahon et al.  This reference is relevant to the features of using a plurality of model. 

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

April 1, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691